DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1 and 8 (see Remarks pages 1-5 filed on 10/12/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Kamakura (US 2018/0144109) discloses information processing system includes: one or more information processing apparatuses; and a management server, in which the management server includes a license key table management unit that receives inputs of a serial number, an application ID, and a license key from an administrator and registers them in a license key table, and a license key authentication unit that extracts the corresponding license key from the license key table by using the application ID and the serial number received from the information processing apparatus in which the application program is installed, and performs license key authentication of the application program by using the extracted license key, and the one or more information processing apparatuses each include an application installation unit that installs the application program, and an authentication requesting unit that transmits the application ID and the serial number to the management server to request for license key authentication, (Para 0015-0101). However, Kamakura does not disclose in the affirmative, “executing a storage process to store a driver in the memory, the driver being a software supporting the target device and for outputting commands to the target device, wherein in a case where the memory does not store the driver, the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface, and records in the memory unspecified device information indicating that unknown device is found, wherein in a case where the OS detects the unspecified device information stored in the memory, the OS does not complete a setup process to install driver so that the driver is enabled to output the commands to the target device even if the memory stores the driver; and executing, after executing the storage process, a deletion process to delete the unspecified device information from the memory so that the OS can complete the setup process to install the driver triggered by connection of the target device to the communication interface.”
Further, the next closest prior art Miyamoto (US 2010/0141987) discloses user setup information management system including an information processing apparatus and an image forming apparatus connected, wherein user setup information is managed by automatically deleting user setup information when the user setup information no longer is needed, (Para 0024-0106). However, Miyamoto does not disclose in the affirmative, “executing a storage process to store a driver in the memory, the driver being a software supporting the target device and for outputting commands to the target device, wherein in a case where the memory does not store the driver, the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface, and records in the memory unspecified device information indicating that unknown device is found, wherein in a case where the OS detects the unspecified device information stored in the memory, the OS does not complete a setup process to install driver so that the driver is enabled to output the commands to the target device even if the memory stores the driver; and executing, after executing the storage process, a deletion process to delete the unspecified device information from the memory so that the OS can complete the setup process to install the driver triggered by connection of the target device to the communication interface.”
Finally, the next closest prior art Hayashi (US 2010/0138596) discloses information processor includes a connector, a determination module, a recognition module, and a cache control module. The connector connects a storage device to the information processor. The storage device is used as a cache by an operating system which controls the information processor. The determination module determines whether to use the storage device connected to the information processor as a data readable and writable storage area. The recognition module causes the operating system to recognize the storage device as a storage area when the determination module determines to use the storage device as a storage area. The cache controller controls the operating system to use the storage device as a cache when the determination module determines not to use the storage device as a storage area, (Para 0018-0080). However, Hayashi does not disclose in the affirmative, “executing a storage process to store a driver in the memory, the driver being a software supporting the target device and for outputting commands to the target device, wherein in a case where the memory does not store the driver, the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface, and records in the memory unspecified device information indicating that unknown device is found, wherein in a case where the OS detects the unspecified device information stored in the memory, the OS does not complete a setup process to install driver so that the driver is enabled to output the commands to the target device even if the memory stores the driver; and executing, after executing the storage process, a deletion process to delete the unspecified device information from the memory so that the OS can complete the setup process to install the driver triggered by connection of the target device to the communication interface.”
Therefore, the prior arts Kamakura, Miyamoto and Hayashi alone or in combination do not render obvious in include the claimed feature in the affirmative, “executing a storage process to store a driver in the memory, the driver being a software supporting the target device and for outputting commands to the target device, wherein in a case where the memory does not store the driver, the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface, and records in the memory unspecified device information indicating that unknown device is found, wherein in a case where the OS detects the unspecified device information stored in the memory, the OS does not complete a setup process to install driver so that the driver is enabled to output the commands to the target device even if the memory stores the driver; and executing, after executing the storage process, a deletion process to delete the unspecified device information from the memory so that the OS can complete the setup process to install the driver triggered by connection of the target device to the communication interface.”

Regarding independent claim 15, the closest prior art, Kamakura (US 2018/0144109) discloses information processing system includes: one or more information processing apparatuses; and a management server, in which the management server includes a license key table management unit that receives inputs of a serial number, an application ID, and a license key from an administrator and registers them in a license key table, and a license key authentication unit that extracts the corresponding license key from the license key table by using the application ID and the serial number received from the information processing apparatus in which the application program is installed, and performs license key authentication of the application program by using the extracted license key, and the one or more information processing apparatuses each include an application installation unit that installs the application program, and an authentication requesting unit that transmits the application ID and the serial number to the management server to request for license key authentication, (Para 0015-0101). However, Kamakura does not disclose in the affirmative, “executing a storage process to store a driver in the memory, the driver being a software supporting the target device and for outputting commands to the target device, wherein in a case where the memory does not store the driver, the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface, and records in the memory unspecified device information indicating that unknown device is found, wherein in a case where the OS detects the unspecified device information stored in the memory, the OS does not complete a setup process to install driver so that the driver is enabled to output the commands to the target device even if the memory stores the driver; and executing, after executing the storage process, a deletion process to delete the unspecified device information from the memory so that the OS can complete the setup process to install the driver triggered by connection of the target device to the communication interface.”
Further, the next closest prior art Miyamoto (US 2010/0141987) discloses user setup information management system including an information processing apparatus and an image forming apparatus connected, wherein user setup information is managed by automatically deleting user setup information when the user setup information no longer is needed, (Para 0024-0106). However, Miyamoto does not disclose in the affirmative, “executing a storage process to store a driver in the memory, the driver being a software supporting the target device and for outputting commands to the target device, wherein in a case where the memory does not store the driver, the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface, and records in the memory unspecified device information indicating that unknown device is found, wherein in a case where the OS detects the unspecified device information stored in the memory, the OS does not complete a setup process to install driver so that the driver is enabled to output the commands to the target device even if the memory stores the driver; and executing, after executing the storage process, a deletion process to delete the unspecified device information from the memory so that the OS can complete the setup process to install the driver triggered by connection of the target device to the communication interface.”
Finally, the next closest prior art Hayashi (US 2010/0138596) discloses information processor includes a connector, a determination module, a recognition module, and a cache control module. The connector connects a storage device to the information processor. The storage device is used as a cache by an operating system which controls the information processor. The determination module determines whether to use the storage device connected to the information processor as a data readable and writable storage area. The recognition module causes the operating system to recognize the storage device as a storage area when the determination module determines to use the storage device as a storage area. The cache controller controls the operating system to use the storage device as a cache when the determination module determines not to use the storage device as a storage area, (Para 0018-0080). However, Hayashi does not disclose in the affirmative, “executing a storage process to store a driver in the memory, the driver being a software supporting the target device and for outputting commands to the target device, wherein in a case where the memory does not store the driver, the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface, and records in the memory unspecified device information indicating that unknown device is found, wherein in a case where the OS detects the unspecified device information stored in the memory, the OS does not complete a setup process to install driver so that the driver is enabled to output the commands to the target device even if the memory stores the driver; and executing, after executing the storage process, a deletion process to delete the unspecified device information from the memory so that the OS can complete the setup process to install the driver triggered by connection of the target device to the communication interface.”
Therefore, the prior arts Kamakura, Miyamoto and Hayashi alone or in combination do not render obvious in include the claimed feature in the affirmative, “executing a storage process to store a driver in the memory, the driver being a software supporting the target device and for outputting commands to the target device, wherein in a case where the memory does not store the driver, the OS executes the plug and play process for the target device triggered by connection of the target device to the communication interface, and records in the memory unspecified device information indicating that unknown device is found, wherein in a case where the OS detects the unspecified device information stored in the memory, the OS does not complete a setup process to install driver so that the driver is enabled to output the commands to the target device even if the memory stores the driver; and executing, after executing the storage process, a deletion process to delete the unspecified device information from the memory so that the OS can complete the setup process to install the driver triggered by connection of the target device to the communication interface.”

Dependent claims 2-14 are allowed because of their dependency to claims 1 and 15 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677